 



CHANGE IN TERMS AGREEMENT



--------------------------------------------------------------------------------

              Borrower:   PRA Funding, LLC
120 Corporate Boulevard, Suite 100
Norfolk, VA 23502
  Lender:   RBC CENTURA BANK
Twin Oaks
Lending Service Center
57000 Lake Wright Dr. Ste#400
Norfolk, VA 23502



--------------------------------------------------------------------------------

          Principal Amount: $2,500,000.00   Initial Rate: 4.320%   Date of
Agreement: June 18, 2003

DESCRIPTION OF EXISTING INDEBTEDNESS.

Customer No. 2671883 Note No. 101 Draw No. 001

This Change in Terms Agreement modifies Note dated June 28, 2002, between PRF
Funding, LLC (Borrower) and RBC Centura Bank (Lender).

DESCRIPTION OF CHANGE IN TERMS.
Extend Maturity date to September 30, 2003

The Bank hereby agrees to ad Portfolio Recovery Associates, Inc. as Guarantor to
the above referenced Note.

The Bank hereby agrees to release PRA II, LLC as Guarantor from any and all
responsibilities and liabilities from the above referenced Note.

PROMISE TO PAY. PRA Funding, LLC (“Borrower”) promises to pay to RBC CENTURA
BANK (“Lender”), or order, in lawful money of the United States of America, the
principal amount of Two Million Five Hundred Thousand & 00/100 Dollars
($2,500,000.00) or so much as may be outstanding, together with the interest
unpaid outstanding principal balance of each advance. Interest shall be
calculated from the date of each advance until repayment of each advance. The
interest rate will not increase above 25.000%.

PAYMENT. Borrower will pay this loan in one payment of all outstanding principal
plus all accrued unpaid interest on September 30, 2003. In addition, Borrower
will pay regular monthly payments of all accrued unpaid interest due as of each
payment date, beginning July 1, 2003, with all subsequent interest payments to
be due on the same day of each month after that. Interest on this Agreement is
computed on a 365/360 simple interest basis: that is, by applying the ratio of
the annual interest rate over a year of 360 days, multiplied by the outstanding
principal balance, multiplied by the actual number of days the principal balance
is outstanding. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.

VARIABLE INTEREST RATE. The interest rate on this Agreement is subject to change
from time to time based on changes in an index which is the LIBOR Base Rate (the
“Index”). The “LIBOR Base Rate” is the London Interbank Offer Rate for U.S.
Dollars for a term of one month which appears on Telerate Page 3750, Bloomberg
Professional screen BBAM (or any enerally recognized successor method or means
of publication) as of 11:00 a.m., London time, two (2) London business days
prior to the day on which the rate will become effective. This index for the
first month or part thereof will initially become effective on the date of the
Note as shown on the rate hereof. Thereafter, the rate will change and a new
rate will become effective on the first calander day of each succeeding month.
If for any reason, the London Interbank Office Rate is not available, the LIBOR
Base Rate shall mean the rate per annum which banks charge each other in a
market comparable to England’s Eurodollar marker on short-term money in U.S.
Dollars for an amount substantially equivalent to the principal amount due under
this Note, as detemined at 11:00 a.m. London time, two (2) London business days
prior to the day on which the rate will become effective, as determined in
Bank’s sole discretion. Bank’s determination of such interest rate shall be
conclusive, absent manifest error. Ledner will tell Borrower the current index
rate upon Borrower’s request. The interest rate change will not occur more often
than each first calendar day of each succeeding month. Borrower understands that
Lender may make loans based on other rates as well. The Index currently is
1.320% per annum. The interest rate to be applied to the unpaid principal
balance of the Note will be at a rate of 3.000 percentage points over the index,
resulting in an initial rate of 4.320% per annum. Notwithstanding the foregoing,
the variable interest rate or rates provided for in the Note will be subject to
the following maximum rate. NOTICE: Under no circumstances will the interst rate
on the Note be more than (except for any higher default rate shown below) the
lesser of 25.000% per annum or the maximum rate allowed by applicable law.

PREPAYMENT. Borrower agrees that all loan fees and other prepaid finance charges
are earned fully as of the date of the loan and will not be subject to refund
upon early payment (whether voluntary or as a result of default), except as
otherwise required by law. Except for the foregoing, Borrower may pay without
penalty all or a portion of the amount owed earlier than it is due. Early
payments will not, unless agreed to by Lender in writing, relieve Borrower of
Borrower’s obligation to continue to make payments of accrued unpaid interest.
Rather, early payments will reduce the principal balance due. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Agreement, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: RBC CENTURA BANK, Twin
Oaks, Lending Service Center, 5700 Lake Wright Dr. Ste# 400, Norfolk, VA 23502.

LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
5.000% of the unpaid portion of the regularly scheduled payment.

INTERERST AFTER DEFAULT. Upon default, including failure to pay upon final
maturity, Lender, at its option, may, if permitted under applicable law,
increase the variable interest rate on this Agreement to 18.000% per annum. The
interest rate will not exceed the maximum rate permitted by applicable law.



  DEFAULT. Each of the following shall constitute an Event of Default under this
Agreement:     Payment Default. Borrower fails to make any payment when due
under the indebtedness.     Other Defaults. Borrower fails to comply with or to
perform any other term, obligation, covenant or condition contained in this
Agreement or in any of the Related Documents or to comply with or to perform any
term, obligation, covenant or condition contained in any other agreement between
Lender and Borrower.     Default in Favor of Third Parties. Borrower defaults
under any loan, extension of credit, security agreement, purchase or sales
agreement, or any other agreement, in favor of any other creditor or person that
may materially affect any of the Borrower’s property or Borrower’s ability to
perform Borrower’s obligations under this Agreement or any of the Related
Documents.



  False Statements. Any warranty, representation or statement made or furnished
to Lender by Borrower or on Borrower’s behalf under this Agreement or the
Related Documents is false or misleading in any material respect, either now or
at the time made or furnished or becomes false or misleading at any time
thereafter.     Death or Insolvency. The dissolution or termination of
Borrower’s existence as a going business or the death of any member, or trustee
or receiver is appointed for Borrower or for all or a substantial portion of the
assets of Borrower, or Borrower makes a general assignment for the benefit of
Borrower’s creditors, or Borrower files for bankruptcy, or an involuntary
bankruptcy petition is filed against Borrower and such involuntary petition
remains undismissed for sixty (60) days.     Creditor or Forfeiture Proceedings.
Commencement of foreclosure or forfeiture proceedings, whether by judicial
proceedings, self-help, repossession or any other method, by any creditor of
Borrower or by any governmental agency against any collateral securing the
indebtedness. This includes a garnishment of any of Borrower’s accounts,
including deposit accounts, with Lender. However, this Event of Default shall
not apply if there is a good faith dispute by Borrower as to the validity or
reasonableness of the claim which is the basis of the creditor or forfeiture
proceeding and if Borrower gives Lender written notice of the creditor or
forfeiture proceeding and deposits with Lender monies or a surety bond for the
creditor or forfeiture proceeding, in an amount determined by Lender, in its
sole discretion, as being an adequate reserve or bond for the dispute.    
Events Affecting Guarantor. Any of the preceding events occurs with respect to
any Guarantor of any of the Indebtedness or any Guarantor dies or becomes
incompetent, or revokes or disputes the validity of, or liability under, any
Guaranty of the Indebtedness evidenced by this Note. In the event of a death,
Lender, at its option, may, but shall not be required to, permit the Guarantor’s
estate to assume unconditionally the obligations arising under the guaranty in a
manner satisfactory to Lender, and, in doing so, cure any Event of Default.    
Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of the
Indebtedness is impaired.     Insecurity. Lender in good faith believes itself
insecure.     Cure Provisions. If any default, other than a default in payment
is curable and if Borrower has not been given a notice of a breach of the same
provision of this Agreement within the preceding twelve (12) months, it may be
cured (and no event of default will have occurred) if Borrower, after receiving
written notice from Lender demanding cure of such default: (1) cures the default
within fifteen (15) days; or (2) if the cure requires more than fifteen
(15) days, immediately initiates steps which Lender deems in Lender’s sole
discretion to be sufficient to cure the default thereafter continues and
completes all reasonable and necessary steps sufficient to produce compliance as
soon as



--------------------------------------------------------------------------------



 





--------------------------------------------------------------------------------

     reasonably practical.

LENDER’S RIGHT. Upon default, Lender may declare the entire unpaid principal
balance on this Agreement and all accrued unpaid interest, together with all
other applicable fees, costs and charges, if any, immediately due and payable,
and then Borrower will pay that amount.

ATTORNEYS’ FEES; EXPENSES. Subject to any limits under applicable law, upon
default, Borrower agrees to pay Lender’s attorneys’ fees and all of Lender’s
other collection expenses, whether or not there is a lawsuit, including without
limitation legal expenses for bankruptcy proceedings.

GOVERNING LAW. This Agreement will be governed by, construed and enforced in
accordance with federal law and the laws of the Commonwealth of Virginia. This
Agreement has been accepted by Lender in the Commonwealth of Virginia.

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the applicable courts for the City of Norfolk,
Commonwealth of Virginia.

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $25.00 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

RIGHT OF SETOFF. To the extent permitted by applicable law, Lender reserves a
right of setoff in all Borrower’s accounts with Lender (whether checking,
savings or some other account). This includes all accounts Borrower holds
jointly with someone else and all accounts Borrower may open in the future.
However, this does not include any IRA or Keogh accounts, or any trust accounts
for which setoff would be prohibited by law. Borrower authorized Lender, to the
extent permitted by applicable law, to charge or setoff all sums owing on the
debt against any and all such accounts, and, at Lender’s option, to
administratively freeze all such accounts to allow Lender to protect Lender’s
charge and setoff rights provided in this paragraph.

COLLATERAL. Collateral securing other loans with Lender may also secure this
loan. To the extent collateral previously has been given to Lender by any person
which may secure this Indebtedness, whether directly or indirectly, it is
specificially agreed that, to the extent prohibited by law, all such collateral
consisting of household goods will not secure this Indebtedness. In addition, if
any collateral requires the giving of a right of rescission under Truth in
Lending for this Indebtedness, such collateral also will not secure this
Indebtedness unless and until all required notices of that right have been
given.

LINE OF CREDIT. This Agreement evidences a revolving line of credit. Advances
under this Agreement, as well as directions for payment from Borrower’s
accounts, may be requested orally or in writing by Borrower or by an authorized
person. Lender may, but need not, require that all oral requestes be confrimed
in writing. Borrower agrees to be liable for all sums either: (A) advanced in
accordance with the instructions of an authorized person or (B) credited to any
of Borrower’s accounts with Lender. The unpaid principal balance owing on this
Agreement at any time may be evidenced by endorsements on this Agreement or by
Lender’s internal records, including daily computer print-outs. Lender will have
no obligation to advance funds under this Agreement if: (A) Borrower or any
guarantor is in default the terms of this Agreement or any agreement that
Borrower or any guarantor has with Lender, including any agreement made in
connection with the signing of this Agreement; (B) Borrower or any guarantor
ceases doing business or is insolvent; (C) any guarantor seeks, claims or
ortherwise attempts to limit, modify or revoke such guarantor’s guarantee of
this Agreement or any other loan with Lender; (D) Borrower has applied funds
provided pursuant to this Agreement for purposes other than those authorized by
Lender; or (E) Lender in good faith believes itself insecure.

CONTINUING VALIDITY. Except as expressly changed by this Agreement, the terms of
the original obligation or obligations, including all agreements evidenced or
securing the obligation(s), remain unchanged and in full force and effect.
Consent by Lender to this Agreement does not waive Lender’s right to strict
performance of the obligation(s) as changed, nor obligate Lender to make any
future change in terms. Nothing in this Agreement will constitute a satisfaction
of the obligation(s). It is the intention of Lender to retain as liable parties
all makers and endorsers of the original obligation(s), including accommodation
parties, unless a party is expressly released by Lender in writing. Any maker or
endorser, including accommodation makers, will not be released by virtue of this
Agreement. If any person who signed the original obligation does not sign this
Agreement below, then all persons signing below acknowledge that this Agreement
is given conditionally, based on the representation to Lender that the
non-signing party consents to the changes and provisions of this Agreement or
otherwise will not be released by it. This waiver applies not only to any
initial extention, modification or release, but also to all such subsequent
actions.

DESCRIPTION OF PRINCIPAL AMOUNT. The Principal Amount stated above refers to the
principal amount of this loan, and does not reflect the outstanding principal
balance as of the date of this Change in Terms Agreement.

SUCCESSORS AND ASSIGNS. Subject to any limitations stated in the Agreement on
tranfer of Borrower’s interest, this Agreement shall be binding upon and inure
to the benefit of the parties, their heirs, personal representatives, successors
and assigns. If ownership of the Collateral becomes vested in a person other
than the Borrower, Lender, without notice to Borrower, may deal with Borrower’s
successors with reference to this Agreement and the Indebtedness by way of
forberance or extention without releasing Borrower from the obligations of this
Agreement or liability under the Indebtedness.

MISCELLANEOUS PROVISIONS. Lender may delay or forgo enforcing any of its rights
or remedies under this Agreement without losing them. Borrower and any other
person who signs, guarantees or endorses this Agreement, to the extent allowed
by law, waive presentment, demand for payment, and notice or dishonor. Upon any
change in the terms of this Agreement, and unless otherwise expressly stated in
writing, no party who signs this Agreement, whether as maker, guarantor,
accommodation maker or endorser, shall be released from liability. All such
parties agree that Lender may renew or extend (repeatedly and for any length of
time) this loan or release any party or guarantor or collateral; or impair, fail
to realize upon or perfect Lender’s security interest in the collateral; and
take any other action deemed neccesary by Lender without the consent of or
notice to anyone. All such parties also agree that Lender may modify this loan
without the consent of or notice to anyone other than the party with whom the
modification is made.

CONTINUED ON NEXT PAGE



--------------------------------------------------------------------------------



 



CHANGE IN TERMS AGREEMENT
(Continued)

Page 3

--------------------------------------------------------------------------------

PRIOR TO SIGNING THIS AGREEMENT, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS
OF THIS AGREEMENT, INCLUDING THE VARIABLE INTEREST RATE PROVISIONS, BORROWER
AGREES TO THE TERMS OF THE AGREEMENT.

THIS AGREEMENT IS GIVEN UNDER SEAL AND IT IS INTENDED THAT THIS AGREEMENT IS AND
SHALL CONSTITUTE AND HAVE THE EFFECT OF A SEALED INSTRUMENT ACCORDING TO LAW.

      CIT SIGNERS:         PRA FUNDING, LLC         PORTFOLIO RECOVERY
ASSOCIATES, LLC, Member of PRA Funding, LLC   By: /s/ Kevin P. Stevenson


--------------------------------------------------------------------------------

Kevin P. Stevenson, Manger/Sr Vice President of
Portfolio Recovery Associates, LLC (Seal)     GUARANTORS       PORTFOLIO
RECOVERY ASSOCIATES, LLC       By: /s/ Kevin P. Stevenson


--------------------------------------------------------------------------------

Kevin P. Stevenson, Manger/Sr Vice President of
Portfolio Recovery Associates, LLC (Seal)       PRA RECEIVABLES MANAGEMENT, LLC
        PORTFOLIO RECOVERY ASSOCIATES, LLC, Member of PRA Receivables Management
LLC   By: /s/ Kevin P. Stevenson


--------------------------------------------------------------------------------

Kevin P. Stevenson, Manger/Sr Vice President of
Portfolio Recovery Associates, LLC (Seal)       PRA HOLDING I, LLC        
PORTFOLIO RECOVERY ASSOCIATES, LLC, of PRA Holding I, LLC       By: /s/ Kevin P.
Stevenson


--------------------------------------------------------------------------------

Kevin P. Stevenson, Manger/Sr Vice President of
Portfolio Recovery Associates, LLC (Seal)  



--------------------------------------------------------------------------------